In an intermediate accounting proceeding, the objeetant, testator’s daughter, appeals from an order of the Surrogate’s Court, Kings County, made April 14, 1959, which: (1) grants petitioners’ motion to confirm a Referee’s report with respect to the objections to the account; (2) denies objectant’s cross motion to reject such report; and (3) ratifies and confirms the report in all respects. The report recommended: (1) that all the objections be dismissed, except that the objection to the allowance of a $5,500 fee to petitioners’ attorney be sustained to the extent of $800; and (2) that such fee be reduced to $4,700 by reason of a commission of $800 which the attorney had received secretly from a real estate broker for the sale of some land owned by the estate. Order affirmed, with $10 costs and disbursements payable from the estate to all parties filing briefs. We are unable to say on the record presented that the Surrogate improperly exercised his discretion in allowing compensation to the attorney. Nolan, P. J., Ughetta, Kleinfeld and Christ, JJ. concur; Beldock, J., concurs except as to the attorney’s fee; and dissents and votes to grant the respective motions to the extent of disaffirming and rejecting the Referee’s report as to such fee and to sustain the objection thereto, on the ground that the attorney, by his conduct in accepting secretly a commission from the real estate broker breached his trust and forfeited all his right to compensation.